Levine, J.,
dissents and votes to affirm in the following memorandum. Levine, J. (dissenting). Concededly, only petitioner Kingdon Gould, Jr., complied with the commitment requirements of section 480-a of the Real Property Tax Law. The majority properly holds that compliance by all owners was required for entitlement to the tax exemption. Therefore, to succeed in this article 7 proceeding, it was incumbent upon petitioners to establish that Kingdon Gould, Jr., was the sole owner of the properties. In their motion for summary judgment, respondents submitted ample proof, in evidentiary form, that there was multiple ownership of the subject properties. This consisted of the judicial and extrajudicial admissions by petitioners in their pleadings (naming Mary Gould as a copetitioner in the second proceeding and alleging that “petitioners Gould * * * are and were * * * the owners”; emphasis added) and in their formal grievance complaints before the respondent board. Faced with this evidence of multiple ownership fatal to their case, petitioners were required to come forward with evidentiary proof in admissible form that Kingdon Gould, Jr., was the sole owner, or at the least “demonstrate acceptable excuse” for a “failure to meet the strict requirement of tender in admissible form” (Zuckerman v City of New York, 49 NY2d 557, 562). I respectfully .disagree with the majority’s holding that the Hall affidavit satisfies these requirements. Hall only avers, “I examined or had examined by my Staff the records in Kingston, New York, and according to the records in the County Offices, all of the properties which are the subject of petitioner’s three forest tax management applications to decon are owned by Kingdon Gould, Jr.”. Hall’s expertise is not disclosed in any of petitioners’ papers. His averments typify the kind of vague, conclusory statements held to be insufficient to defeat summary judgment in Rotuba Extruders v Ceppos (46 NY2d 223, 230-231). They lack specificity as to what records in what county offices were relied upon, and fail to state the extent to which the verification through these records was accomplished by the affiant personally or by his staff. Even more importantly, Hall’s statement that the record examination disclosed that “all of the properties * * * are owned by Kingdon Gould, Jr.” misses the mark as a refutation of respondents’ proof of multiple ownership. The issue presented is not whether Gould owned the properties, but whether he solely owned them. The majority’s apparent interpretation of the Hall affidavit as an affirmation of Kingdon Gould, Jr.’s sole ownership of all of the subject properties is inconsistent with Zuckerman and Rotuba, and is undercut as a factual matter here by the statement in petitioners’ brief on appeal that, of the three tracts for which forest land exemption was sought, two are owned solely by Kingdon Gould, Jr., and one is partly owned by him and partly owned by him and Mary Gould as tenants by the entirety.* Petitioners were similarly deficient in demonstrating any acceptable excuse for their failure to meet the requirement of tender in ’ admissible form, the less rigorous showing permitted under Zuckerman. Nor can any such acceptable excuse be inferred here, since *920evidence of sole ownership in evidentiary form was presumably readily available, e.g., an affidavit of Kingdon Gould, Jr., the original or authenticated copies of the deeds to the properties, or a certified title search. For these reasons, Special Term was correct in finding that no triable issue of fact existed and in granting respondents’ motion for partial summary judgment.

 Petitioners’ brief similarly lacks specificity in failing to identify which tracts are owned solely and which are owned jointly.